Case 3:18-cv-02207-RDM-DB Documenti Filed 11/14/18 Page1of11

 

 

 

 

 

z

PENNSYLVANIA

 

 

 

 

 

ae BAHEEM | ouxs-EL, A Moorish

i Ameri Cony

anna _ flaintift _ |

DANI RBBERT, ARouTMAN,

 

 

_ComPLAtNT

 

 

ENT TARE Sor Bue BENDOAE.

fo COTEAALL B.CHAMBERS, |.
pce opt ne Delendadts. |.

{UNTIED STATES DISTRICT CouRT MEDDLEDSTALeT OF _

a _ Cayil Action Ao. 2:1 8- Ov- 2207.

 

 

 

has juriadiction under.

a ). “This.id.aciilaction authoriz

 

 

 

ce AS TR TSpreccon VENUE

5.09 193. and i:

f Judge Mariani /De

 

 

ed by HOuss.C 6148 2rfo cedreso-thedepcivation, under

- Paleo Slat aw, kits seowed bythe Cone tution Sh ellnited states. The (hut.
Mo Maint: luouisELolai mtorinjunclve. ect one
___rel it are authorized ‘oy.t BUSif 1 £3696 ond Aule.Gi S-the Federal ules ewit Poced irene

 

  

2) The Middle Districts Fennalania. 16 an agprogeicke-venwe-nder: USC. 91997 a)

FEC SY Cio)

hecause.itis Wherethe everts giving rise to Anis claien occured, ee

oo A RONNIE
Case 3:18-cv-02207-RDM-DB Document1 Filed 11/14/18 Page 2 of 11

a 2). fi sintdh Badheern bourse, is.andwas.at alttimes. mentioned herein.o. prisoner: dtthe oO
. Pennsylvania inthe Custedy tthe Bureau dt Prisons: Hedis cutreatiy continedinutseewisbury PR os

rc ee TL ADERENDANTE
ovcvet ete _...A)Deteadant David Ebbert the Marden S-LIS? Lewisburg Reiteabary. Healey ne ONT
on Viele option SHLeniskar Rison nl drt welt Seale nmadesd Hak prisons. enn

 

wo H)Detendant A Troutinan, Breat thay Scot Buebendert fs Colteralland B.Chambers is Correct
jon Rivers otLewisburg enasyvania ho eal Himes mention in ‘his comelaint, held the.tanh Ob

ee dhe. Prison guard and Was asaigned:t Lewisburg Penasylwania Prison De

t

 

6) Each Doendantis sued individually and inhissher Sthicial Capacity. At all Henes mentioned. cc an
—_sinthie complaiett each thendant.acted underthe color of Otoko a We occ
en — WWFACTS.

7D) Mealttimes relevant t this case, Plait} RaheemLouio-EL Was housed on och 6-2.
a 8) On theclay ot March 88,08 Pin recived meen epoca Prob Code 296 i
a _ Sti pulating Abuse + spectl Mall ivilege Te het See matter. with regard ta Wish denlaburg ve
 frigon foiey. Fragram Srcte ment Si. L2Cb) specirticaly stakes ThesstOh St eachinsitution Ste. ne
Bureau dt Reisons has the autheritrl open ol email adresse o you beterett te delivered to. yous ce us cee
Special Nailin rum fresidentan Vice Resident dhe Us.,aHtorneys, Members etheWo.
oo. Congress, Embaseies and Consulates the. Us, Depachment dt Sustieelexchudicy he. bureau ot Pcon®.. en
_buFincludiag Us. AMorneys) olher Federal lawentorcement BMicers, Stade. Morneys General, Se

NMAC)
Case 3:18-cv-02207-RDM-DB Document1 Filed 11/14/18 Page 3 of 11

oe _Arocecuting Mtorneys, Governors, Us, Courte(incud ing Us, frabadion OMicers) a ad Stucke Courts) may .. oe
See be. ened only \n.your presence-to be checked tor contrabande“Eb is oblety see thatusP Lewisbung.
SPENCE ONY 8 Jour d
co timawnns anihrison Policy fragram Statement 8265.14, Section 2.8 eclicall stokes! MLincoming general corress
Jd pecnnicaly 36
os -fondencoandall outgoing mail(exeep spectal mail )are subject ingpeotion and sando rading, ee ee

veunen —sbyshifh. Correction gyctems <i process aincaming Gee al. Mail » Special Mail. means Co respon

 

dence seatto.or received tone towing the ths Presidentand Vice-Rrest dent attheuinited states, OC .
the Uns Department uoticeCineludi ng the. Bureau. teisore). usAttorney SRices y Suicgeon Genera,
. Us. fublic HeallhSecvi ct, Seerttocy athe A rea ny. Hlvuy por MirForce, Udy Courts Concluding 4 S Peabo eee
ae — Oicer), Members ok-the. Uc Congress, Embassies and Consulates, Governors, Stake Altornegs General). .
oo frosecuti ng Mtorneys, Directors st SHocte Departments. okCorrections » Stade facole Coermigsionessy.
Shale Legislators, Stole Churts, State Cobetion Hi cers, otheckederal and State law entprcement. co
pMicers,attoraeys, and represeatatives Srthe-newis media. For incoming Corresgoculence-ty be.
grocessed under the. Special mai) proveduices, the sealer noust-be adequately identtiedonthe =
_ envelope) a vd teontt he en wlope. must. bbe. enacked ‘Spee al Mail “-Open.on ly wae. presence. tthe
 Inmeker Tncording Mai} will be detivered-to-thethunedteby bis with teaens The enail willbe opened oe
. beinmecte’s presence, checked la contaband ond oniythen delivered osheinwaates te mare.con ve ee
-_heing Yo 500 thatthe exact Aiicy. Frograma Statement $265,M, Section’ states:thedeatiea Word6y
See Exhiblts @ Page and 2,.and Exhibit 8) Page. Hand 43, inthe tse Lewishurg. fecal Managem
meat Unit pulotiion Csans). castitudion Admission and orientation Wandboolhe
i 4) P| sink Louise. have been Wriling his. mother gsi allo he past te yes Wh
_ Absolutely no prdblems. Pack ilarmed te. nvstgating Cicer delendank ReTroutman. fursugat
46 WsiPLewishucg Frison foicy feograce Stodement S41o8Ce) and 54l.8CH), which Clainit-ateked Ia

FEB
Case 3:18-cv-02207-RDM-DB Document1 Filed 11/14/18 Page 4 of 11

his oval statement that his mother Anaelte Louis, isa Law estoreement dtticer, However, With. regard a. tense
_ taint ven stokement, Plaintitt specitionlly stated2" ct have a.celigious cbjeotlon-to.any.. sn
. ‘dministeative hearing’ am a Moorish American Ci}izen and 2 havt-an absolute right to a jury ae
Hilal, nd demande jucy tate his incident por jury bial ts deni ed, theincident es
. --stepork: ba. “Bill. 0: hltainlee! prebilited by Rediel Section 4, clause 3 She National Constitutionl.
othe Conattielion ierthe Supreme Nato sk the band, and anyflhing to the. corstency
. Ceti 6) tRe National Constitution is my Bathe dit nokevea a.Court slaw can dep VIVE

| (person his birlcight! This oauatbe senttole. rece! Neo, UssiP Lewishuey Prisan Robiey. nn,

 

  

_Reagcava Slatement 54S C2) states’ (2) stakement; whea the inuestigatorasts fe your. co
c Statement, You mnay.o vean.explanorion tthe ncldect, request. oind witnesses belntenviewad,
or request thatobher evidence. be. obtained. aod cediewed: flaintift Louis requested deendgat
a Atroutinan bo reviews his centradlile hich will wecbihathis. mother Anoele- Louts is. cee ne
a haw EntoccemwatSHcon Detendaat A: Troutman pluaed Fe doey the 450 Lew isbucy Feisen.. oe
Noliey Pucsuaatcto Bogcaen Staternoat $41.5 CB. a cn ei ee
)) Plain wrote deendant-AvCoterall ypan request torn coy at his cenbal {ile where} Shodes
. his mothoris alederat lawertoreement Vicor dShenda at ACofteralthen madearoundon...
_Ablock 6-2, Which lain Louis ected dSlendac Colter loca copy dthiscentral tile where. i
_Hetekes |is mother is actedecal |awertorcement dMicer. detendant A Cottecall eSlused +o delivered oe
upon eeqyest copy A-Ype evidence aint ena sHpulating his claien. Dendast
: Aucatlerall specially cle As lng os gourcertal eign Noving Sos ot
Corto) wil very t your mother is aledecatagvenerrement ieee, Velendact ACoterall
i Violates Plaine} rights fuesuaatte us.e Lenisburg Prison Policy a Shelement.

— ACO)
en dec pace iformatin, mai visik, p roperty. conduct, work, release. processing, and _

oe hie mother 16 0. law enforcement Stk Cen, and aint sastfon okehemnent:stested be nasa ret ous, cue

_ Case 3:18-cv-02207-RDM-DB Document1 Filed 11/14/18 Page 5 of 11

ee Eeamate AcOuests  -Nsreturcron FoR LaroAmetion 12. Cocamare ACoESS Toate co
CENTRAL FSU

   

§ 513,40 Which shoes: Disclosable. records tnvthe.cinmacte. Central Fle include oa
ee _-\bolore mek: linntted tos documens relating tothe inenote's seaten ce,.dera inéry. participation nen

jn Bureeus programs such asthe Somate Finaneial Aesponcibilily Progam, clase cetion

genccal.corcespaudence See. Exhibit 4 C12.) Délendant A Colterall rolused-+o delivered u Bo eee
oe request a copy be evidence trom Aine Lautstcontal He.ckpulating his clan ce

_ I Delendhat Bent ac p.acourcelorat a ssf Lewisburg ble b-Areviewed Plaintht houistl.

. -ontheday ob March 30,018, duetathe. inc deat-report Rai nti Louis. veceived- Dekendack Brenk

|v Thace.adtied tai oll Louio-eL the bnew his rigats. and do Plait have oral Op Weifea

a ‘slecbement. Paint give aoral and writen stedementy Mainkitt oral shectementstoted! Tut

objection Dlendac Brent Tha ves ponded’ then yourhave nothing worry about, a |

. 3B scipline Hearing SMicer will throw incident report outs However; theCDWoMBisci pling

: Heacing othicer dtd notthrow the. ncia ent report qutshecause-detendamt Break Tharp.claimed..
- He dele ag Nicer B, Chambers. angry, which denied.mnethe.

_righto an impartial ook inder quaraateed by the 8 i Amendmente.

49) lait wosthen cemoved trom his cetLondthe day ok-Aerit 2a Toca hensing necking. tla Oo
. in seened Delerdant Qs Chambers, actin 4 CoHeDieciptine Hearing Heer Sthetact & the. Co

matter that his mather's a. Law ertorcement dticers Plait} then tn. respectable manne
de reviews his Cectral tile lor he evidence. ihere thatetes his mother 16. «lala enteccement. ce

fa(syok(i).
7 Maual. Frog ram. stalenent $800.10 Sect}

Case 3:18-cv-02207-RDM-DB Document1 Filed 11/14/18 Page 6 of 11

1 cer, asked deendant B. Chambers ++ he. reviewed his. cenkal hile, and ted id not,canche ee
reviews his. central to vecily that hic mother ts o\abs dekccnerapal Micer?
‘Petendaat. Chambers responded; because youdid ookstuted this on your alten slsemen fan
a anf yu gil YoY Gib Cole. 896 Ne Special lege ce

_ 13) 6 ai atthe. coonthent Her: sen Speci almail. Ho Atorney Lahela Freed Law iem.on du ly. ce ee

|, 2018, delivered to therange alter. Bs male Plaiot tt LouiscEL. mail Was never’ seat +o. Mforney ocean

__|Lalicia Freed Law i tom Placid request onan. Arainistative Bemedy form br a-up dalek

Traclhing 6 130 0000 1898. 6.264 pertain “speci almailyand. lai HiPieccved uponcequest

4
= poopy Sh ust Tndkiry stating! unis utauniLA6te. Rift LouisEL then addcezcal te fe ce
flesue tothe (, W)Assistant Waclen Cubectreg acd. “Special mail and.deliveredthe Trackin 4

 

AN mberto-t he fuly.Co beat oinwestigates Ts been @y4h ees months alacelhs WW Colbect cca
_ returned isith ilormationce acd Plaintit LoufeELs ecial nail « Which (lava believed
d e
a dStendaatSeobBue hendort,_a chi ng (S18) Special sLovest gation Servi ce distroyed Plavelt louisEL
_|'sevcial mul.” Plaindasted the Mangeotticer GMolek the otk Gnalo 2e-he.delivered the -
r g Y fd

 

a ~Speclal call 4o,.did he oc did he.nck: place is!specal mail in the rl bag! othicer bs ae
‘ |
__|Molek. opectlically stated; yes. fidid. 1g wero Seo Buebend ol Surprising ly, deben ee

 

foot Bu ebiador hive een oases Maks the prepaention.onb ling i lanes Sl to

 

7 til legal papers take-away legal.cesencch outeriolsyand deny accesso lato boalts, ellin_aa
oe atkemphto stop:the public. rte cout hn leary abt prisoner aves nad cong N18.
1p violation ok the Oode ol: Federal feg ulations the. National Constituhea aad Mailing aageareat ee

 

lil thor lob span ai, ne

_ Stes that * Authorily dispose. tor destray amailaddressed to. o apecilic. person nests Solely. one

co AEC) ok Clo). SOE PP Epaeras qeeeeerteonerrnenenecccony = srt amare ae mee

 
Case 3:18-cv-02207-RDM-DB Document1 Filed 11/14/18 Page 7 of 11

 

 

withthe. uate. Guceaustith have. nosuch authori ty, aod shall rebuen ed. undelivered mailto a
_ the Iveco US€S, Ln viol ction o-usst Lesieleg ison foley Mell mamgeinent Macual PAR
__Stodement Sino, Section 806 LN/our. PROCESSING AEQUIAEMENTS FoR SPECIAL. AND LEGAL

{WAIL and $5200. lo Section 38 our GonG INMATE. LETTER MALL. See Machments Exhibis(D.
a De headant Scot buelendoctin.violatio oot Plgititt Louie - FirestAmendment fecsonal.cighttothe._. on

 

[Constitutions Underthe First Amend meat, lain have the rigt-topelition the govern sia loc De oe pe
y
__ redress: okgchevances. “The Supreme Court has ln held hatte bss a Ficot Amendeneat ‘heeedoms,.. oe

Wee even. minimal. periods ott me, unguestionabl iy. Constitirtes irreparable tojury! See. eye ni pe
— AE codv. Burns. 497 U5 347, 878,96 8.042693, 49 Ed Od sy7Ciqye). _

 

 

Naylor vf gue, 238 Fi 3d.198 (ad Cir. 2001); and Hatch, District Ge

1

. 4) Plaintit-have been \nenreershed ck Use henisbur Fennoy| Vania Since. February id a
i ithas been (8). months yer, Paint LouteEL-have. ook received his eeesonal eroper'lys

 

Plaintitt addressed dbbendaat david Ebbert and (fw Assistant Wacden Calloest regard his
property. Both individuals retuseto babe notice. Sthe-madker et locth herein. flaintit-alss.

~elicessed the Unit teamn Stat eenployee Geckos regard his personal propertje Shilemplayee
_bechosbi. ope tical ade you prpeclyi2.0n.215 boil per atsn ac fs clearly the-case ne
Nak deleadaat Seat buebendort's Hoon “he. preparation a od ig Saat by -aling ect
~|aloay elaintitt loulssth. personal procer$y, deberdant: Sect Buebeelor sin violation K Phin
-—fpersonal.clgists. under the Cons soa Delendaat Soak BuebeadoCt in. violation St Plait tt _
| houistL, Filth Amend.oaont: igh to volu e-peocess ot-alo Fo the. Notional Constitutions

 

Pauebhavesteunddue cess vlan she grisones ace discipline Hhout the. chanee:to. ger... ete psn

_ Inthness Festi hnangchencng or. preseat evidence. Ay £S.v. Bua, 15D 3d 11D Cit IIB fo one oe

lohuonbia, 194 FSd 846 (desCie.t994),

 

 

 
Case 3:18-cv-02207-RDM-DB Document1 Filed 11/14/18 Page 8 of 11

_NCEXWAUStTon OF LEGAL AEmetES
| Phil LouisELused the. prisoner grievance. proceduve.cwailablevact ust Lewieburg @. feaasylanta.: te
- ty {o calvethe prablem, On ri 14,308 Flontt Louis-ELpresentedsthestacks rolakiny bhi spi
Do. Hay 808 Phot wascent a. cesponseSromdEhendantDaid Ebbert sayingthal the lacts there.

 

in.arce-trueand.correct, Ltt corrobocatesthad flaiatitt hou stl alae matteloie'esigocknlan
. ei orcement éticer, however, the détendantPavid Ebberkstated that he cannot removed the sanctong..
= Jha Plaiolidt houis-EL received, and. wv be’ Aoishitt Louis-El i. not saditied with: theresponse, Point
dois oust ileancther-Aelministeackive Reraedy Tothe legion, On. May! 28 Plant LoutscEl sgl es
- dhe ure » Sanctionsete, that he'd revenwed on March 28 doi hohe begions On. dune. 33,208 Pavol
oa received response bom North Begian Gtlie- Saying thakYhe. rievance as been deaied, Or Tian 9,08
Phictth-oncemore agpealthe saactios:ts the. Cental cfkioe.. On Auguot 6, doit ein HE fouis-El Was
Seok o response say) ng thatthe grietaoce. has been denied, On August ¢ | 208 Clainth agpealed dhe.
. Sanctions-testhe. Ceatral iee..On Seelember 6, 08. Maint Louts-ELeree cived.sesponseVrben Coateal oe
_ Ollice saying that he geri evance- has been denied. Ox. September, Loss. AaB agpeated she feoced UO)
- Evidence 8 Sanctions-te the Central Slice..On october |, 2013 glasatilt Loulste- reeited a response lor Do
extension Sttime,. Gee Exhibits (A), €6),C¢) .and.(D). Plant tt Louis-. with cespect to this, honorable.
_ Lord te See. on the.da y 8 Auguck 2,300, Flint T ed Ader’ strative Beoedy regacd his Feesoadd.
. -Revpecly On fugu 26, 208 PlsiR- received « response rom oa oe
the grievance has beea.denied:. On. September. &, 2018. distil hous. appealed the. response.-te Lewis.
. burg Coordinatoc. On Sep hembers%, doe. Plaintih- received. response. Saying thatthe. 4 grituance. IhaS
‘Leen denied, on Sectember 14, 2018 Plant Happen) the. response tothe. Regions. See Exhibs(@ (A),

') Plait realtege and incorporate by reherence pacag rach I-16,

AGC2) ok Go).
US Coastibition, andthe Rights to ‘Due. feovess d-Lavey

fe Fights“ uefrocess ot halo...

Case 3:18-cv-02207-RDM-DB Documenti1 Filed 11/14/18 Page 9 of 11

hs 2). DEbeadla nts. A Teoukman, he Cottecall, brent Thac pr-B.Chambers.and B00t Buebeadoek Cosamiftin enn
a

 

nn Admoinicteative.crimes by usi 04-8 eefions punishing Plait hou pe: Special mMail.abuse,tahea

seueqasl Plaintittis.nckvioi oki ng.an y-prison. rules.et: acting d isruptive in-any toa iy» Delendaak action _

 

_ Molated Plaiatitt Louiertlis rights. underth e Hesk, Filth, Fourtegnts.aad. six Amendmenttstothe.

 

 

- 4) Deleadant David Ebbeet by witness) ng. detendaat's AiTeoutman, A Cotecall, Bret Thar Q pono ccs nn

$ Chambers and Scat Quebendost ile atacton baal to corcee}the misconduct) andeacouragiag
d a 'd

Ihe dontinuotion okthe miscondu et, Debeadant David Kbbect fe.aléovi vledin 14 Flair [ovis-E ne

 

— rights. under the.Fi cat, Fath, Sixcth a ad Fourteenth Amendment(s):to4he United lates Coastilit! on,

 

0). y hilhholdiy Aaintd Lo uis-El fecsonal froperty oe exercise. oth is right-to seek release Leen tte
the Courks andy peiivionthe government toe a redress ok. grievances. Délendant David Ebbert is i
_ [to viola ‘on St Plinkit Louise A, Amnendmect fo the Us. Constitution. These Wal actions are. ee eet es

on Bausing Plain Louise inj ucyh his. First, Fith and Fourteenth Amendment(s) Rights. oe

cM PARYER FOR BELIEF oc

i WHEAEFORE Clos oP cesget hay pea Tha this court enter- judgments neces nee

13) Grant ng Clointttchouis-El.ad eclaration theccthe. acts. and-omissions described heretn.viglates

~ hie vjghts under the. Constitution. and laws dkthe-untked Srokes, aad. co ces

13) Grank ay. tla intr}: Louis-E] compensatory damnages inthe amount.ok 25, 000. againskeach. doo spestnusnte one ene

 
Case 3:18-cv-02207-RDM-DB Document1 Filed 11/14/18 Page 10 of 11

 

 

a 18) flaintttsceh punitive. damages.in he. amouat ot:48, 009 .ag ast each dehendaat:ciatly a
ADA prekeninacy.and. pene aneat in) unchon ocd ering. débendants. David Ebbert, @Teouteaaa eee ioe .
-btent Thacps A. CoMerall, 6. chambens. aad Seat: Guebendact tocoase their retaliation and
hareossment toward Alaintflt houis-El fy .
1D). Pint Mt seek recovery Achis costs jnhis Bubb aad oe .
. a) Any additional relidtthis.couck deems. just proper and equitable... ee _ ee
7 Docted 2 OctoberIB 2018 _ -
_. AaHEEM. LoUrs:-fl. fro Be. _ a _
' KEGHO3 505044 . _

_ Lenis6uBe,0A17887.

, USP LEWIS bung

. fe0:B0X ood

VER Afton

 

 

"Led under. eal 9. ey Wl iS trueand. pense!

_ —e

+ Erect tah talng ly order Rat Rahs ce Less Ele

fet a bhaee

 OCtobeB,.J08 by Shalbchonlaiotl coe

“(09.9 Gs) —
     

Register Number:_O¢ 5040
United States Penitentiary
P.O. Box 1000

Lewisburg, PA 17837
FOLb 1370 OOOR Phe

US.

FOREVI

. FOREVER FOREVER

 

 

 
 

OFFICE OF THE CLERK ar
ES pisthicr Coe /
UN me i To OF PENNS TIANA

308 a

HARgSbude, PA LTO’

“OFFICIAL BusitEss

 

18-cv-02207-RDM-DB Document1 Filed 11/14/18 Page 11 of 11

Case 3
